Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Rejection received on 03/01/2021. 


Status of the Claims
Claims 9-20 are pending.
Claims 1-8 have been canceled by the Applicant.
Claims 16 and 18 have been amended by the Applicant.


Allowable Subject Matter
Claims 9-20 (renumbered 1 – 12) are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The 
Applicant’s amendments submitted on 03/01/2021 have been fully considered. The remarks and amendments submitted by the applicant for independent claims 9 and 16 have overcome prior art of record. The cited prior art of record, Zin-Chang Wei et al. (US Patent 8409997 B2), Emanuel Cooper (US PGPUB 20190074188 A1), Cozy Ban (US Patent 6001215 A), Arne W. Ballantine (US Patent 6699400 B1) and IAN J. BROWN et al. (US PGPUB US 20120247505 A1) have been found to be the closest prior art and the independent claims 9 and 16 are therefore allowable.
The prior art of record fail to teach a method of making a device, comprising: etching a silicon nitride layer using phosphoric acid solution; filling a sample container with a fixed quantity of the phosphoric acid solution that was used to etch the silicon nitride layer, as substantially described in the independent claims 9 and 16. 
However, the prior art of record, alone or in combination, do not disclose the limitations including determining a weight of the sample container containing the fixed quantity of phosphoric acid solution; determining if a threshold value indicative of the etching end point has been reached or exceeded based on the determined weight; and stopping the etching of the silicon nitride layer in response to determining that the threshold value indicative of the etching end point has been reached or exceeded.
Dependent claims 10-15 and 17-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Smith can be reached on 571-272-1907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NILUFA RAHIM/Examiner, Art Unit 2893